Citation Nr: 1503000	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.   

It is noted that the only issue certified to the Board is the one listed on the title page.  Review of the electronic records suggests that there are approximately 24 or 25 other issues that have been the subject of a statement of the case, a substantive appeal, and subsequent supplemental statements of the case.  Thus, they would appear to be within the Board's jurisdiction.  They are not indicated as being in an electronic file in VACOLS tracking system, so it is unclear if there is an additional folder or additional development going on at the RO.  That should be clarified prior to the conduct of any hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2012, shortly after receiving a supplemental statement of the case from the RO, the Veteran requested a videoconference hearing before the Board.  He has made similar requests in other documents that include the issue cited on the title page.  His representative has also highlighted that request in a presentation made to the Board.  No action has been taken on that request.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with applicable procedures.  If he decides that he no longer desires such a hearing, he should so indicate in writing to the RO/AOJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




